UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 20-F/A (Mark One) o REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to OR o SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report Commission file number 0-22286 TARO PHARMACEUTICAL INDUSTRIES LTD. (Exact name of Registrant as specified in its charter) N/A (Translation of Registrant’s name into English) Israel (Jurisdiction of incorporation or organization) 14 Hakitor Street, Haifa Bay 26110, Israel (Address of principal executive offices) Michael Kalb Interim Chief Financial Officer Taro Pharmaceutical Industries Ltd. c/o Taro Pharmaceuticals U.S.A., Inc. 3 Skyline Drive Hawthorne, NY 10532 Tel: 914-345-9000 Fax: 914-345-6169 Email: Michael.Kalb@taro.com (Name, telephone, email and/or facsimile number and address of Company contact person) i Securities registered or to be registered pursuant to Section 12(b) of the Act: None (Title of Class) Securities registered or to be registered pursuant to Section 12(g) of the Act: Ordinary Shares, NIS 0.0001 nominal (par) value per share (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None (Title of Class) Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the Annual Report: 43,080,457 Ordinary Shares, NIS 0.0001 nominal (par) value per share, and 2,600 Founders’ Shares NIS 0.00001 nominal (par) value per share were issued and outstanding as of December 31, 2010 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. o Yes þ No If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. o Yes þ No Note - checking the box above will not relieve any registrant required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 from their obligations under those sections. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. o Yes þ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yes þ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): o Large Accelerated Filer þ Accelerated Filer o Non-Accelerated Filer Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAPþ International Financial Reporting Standards as issued by the International Accounting Standards Boardo Other¨ ii If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. o Item 17 o Item 18 If this is an Annual Report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes þ No iii TABLE OF CONTENTS Item Page EXPLANATORY NOTE 1 PART III 1 ITEM 18.FINANCIAL STATEMENTS 1 ITEM 19.EXHIBITS 1 Explanatory Note Taro Pharmaceutical Industries Ltd. (the "Company") is filing this Amendment No. 1 (the "Amendment No. 1") to its Annual Report on Form 20-F for the year ended December 31, 2010 (the "Form 20-F") to include the inadvertent omission in the auditor’s opinion to the financial statement schedule. This Amendment No. 1 includes the corrected auditor’s opinion, together with the audited financial statements and financial statement schedule as originally filed with the Form 20-F. Additionally, as required under the Securities Exchange Act of 1934, as amended, new certifications of the Company's principal executive officer and principal financial officer are filed as exhibits hereto. No revisions are being made to the Company's financial statements and except as described above, this Amendment No. 1 does not amend any other information in the Form 20-F, does not reflect any events that may have occurred subsequent to the filing of the original Form 20-F and does not modify or update in any way any disclosures made in the Form 20-F. PART III ITEM 18.FINANCIAL STATEMENTS The financial statements required by this item are found at the end of this 2010 Annual Report, beginning on page F-1. The Financial Statement Schedule II – Valuation and Qualifying Accounts is found on page S-1 following the financial statements. ITEM 19. EXHIBITS The exhibits filed with thisAmendment No. 1are listed on the index of exhibits below. Exhibit No. Description Certification of the Interim Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Certification of the Group Vice President, Interim Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 13 Certification of theInterim Chief Executive Officerand Group Vice President, Interim Chief Financial Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 1 SIGNATURE The registrant hereby certifies that it meets all of the requirements for filing on Form 20-F and that it has duly caused and authorized the undersigned to sign this 2010 Annual Report on its behalf. TARO PHARMACEUTICAL INDUSTRIES LTD. By: /s/ Michael Kalb Michael Kalb Dated: January 10, 2012 Group Vice President, Interim Chief Financial Officer 2 TARO PHARMACEUTICAL INDUSTRIES LTD. Page Report of Independent Registered Public Accounting Firm F-2 Consolidated Balance Sheets F-5 – F-6 Consolidated Statements of Operations F-7 Statements of Changes in Shareholders’ Equity F-8 Consolidated Statements of Cash Flows F-9 – F-10 Notes to Consolidated Financial Statements F-11 – F-53 F-1 TARO PHARMACEUTICAL INDUSTRIES LTD. Report of Independent Registered Public Accounting Firm To the Board of Directors and Shareholders of Taro Pharmaceutical Industries Ltd. We have audited the accompanying consolidated balance sheets of Taro Pharmaceutical Industries Ltd. (the "Company") and its subsidiaries as of December 31, 2010 and 2009, and the related consolidated statements of operations, shareholders’ equity and cash flows for each of the three years in the period ended December 31, 2010.In connection with our audits of the financial statements, we have also audited the financial statement schedules listed in the accompanying index.These financial statements and schedules are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements and schedules based on our audit. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall presentation of the financial statements and schedules.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of the Company and its subsidiaries as of December 31, 2010 and 2009, and the results of their operations and their cash flows for each of the three years in the period ended December 31, 2010, in conformity with accounting principles generally accepted in the United States of America. Also, in our opinion, the financial statement schedules, when considered in relation to the basic consolidated financial statements taken as a whole, present fairly, in all material respects, the information set forth therein. We have also audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the Company’s internal control over financial reporting as of December31, 2010, based on the criteria established in Internal Control—Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission and our report dated June29, 2011 expressed an adverse opinion on the Company’s internal control over financial reporting because of material weaknesses. Tel Aviv, Israel /s/ Ziv Haft Ziv Haft June 29, 2011 Certified Public Accountants (Isr) BDO Member Firm F-2 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders of Taro Pharmaceutical Industries Ltd. We have audited the internal control over financial reporting of Taro Pharmaceutical Ltd. and its subsidiaries (the “Company”) as of December31, 2010, based on criteria established in Internal Control — Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (the COSO criteria). The Company’s management is responsible for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting, included in the accompanying Management’s Report on Internal Control Over Financial Reporting. Our responsibility is to express an opinion on the Company’s internal control over financial reporting based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects. Our audit included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, testing and evaluating the design and operating effectiveness of internal control based on that risk, and performing such other procedures as we considered necessary in the circumstances. We believe that our audit provides a reasonable basis for our opinion. A company’s internal control over financial reporting is a process designed by, or under the supervision of, the company’s principal executive and principal financial officers, or persons performing similar functions, and effected by the company’s board of directors, management, and other personnel to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A company’s internal control over financial reporting includes those policies and procedures that (1)pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (2)provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (3)provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company’s assets that could have a material effect on the financial statements. Because of the inherent limitations of internal control over financial reporting, including the possibility of collusion or improper management override of controls, material misstatements due to error or fraud may not be prevented or detected on a timely basis. Also, projections of any evaluation of the effectiveness of the internal control over financial reporting to future periods are subject to the risk that the controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. A material weakness is a deficiency, or a combination of deficiencies, in internal control over financial reporting, such that there is a reasonable possibility that a material misstatement of the company’s annual or interim financial statements will not be prevented or detected on a timely basis. The following material weaknesses have been identified and included in management’s assessment: ● Control Activities Associated with Financial Statement Closing Processes. The Company identified material weaknesses in its financial statement closingprocesses arising from the potential for a material error in the financial statements from consideration of the following deficiencies: ● estimating certain accounts receivable reserves and sales deductions including rebates and other sales deductions. ● significant, complex and non-routine transactions, including the area of taxation and certain other accounting items. ● ensuring adequate preparation, timely review and documented approval of account reconciliations, journal entries, both recurring and non-recurring and certain information primarily in the form of spreadsheets that supports our financial reporting process, and consistent communication among the various finance and non-finance organizations across the Company on the terms of our commercial arrangements. F-3 ● Revenue. The Company lacks the proper procedures and controls in estimating its rebate and other deductions reserves, including indirect and Medicaid rebates.Specifically, the Company is dependent on manual processes and experienced turnover in the roles responsible for certain estimates and lacked sufficient time and resources to properly and fully estimate these reserves.As a result, the Company did not consistently and accurately record the provision at the time of the sale. ● Inventory. The Company found that adjustments of inventory and cost of goods sold were necessary and mainly relate to errors in the assessment of inventory valuation.Inventory valuation adjustments primarily resulted due to the errors identified in the accounts receivable reserves, which impacted the computation of the Company’s net selling prices which resulted in changes to inventory valuation. Income Taxes. The Company did not maintain adequate policies and procedures and related internal controls or employ adequate resources with sufficient technical expertise, on a global basis, in the area of accounting for income taxes to ensure the completeness, accuracy, and timely preparation and review of our consolidated income tax provision, related account balances and disclosures sufficient to prevent a material misstatement of related account balances.In addition, the Company was unable to finalize its tax provision due to the lack of audited financial statements for prior years. These material weaknesses were considered in determining the nature, timing, and extent of audit tests applied in our audit of the consolidated financial statements as of and for the year ended December31, 2010, of the Company and this report does not affect our report dated June 29, 2011, on those financial statements. In our opinion, because of the effect of the material weaknesses identified above on the achievement of the objectives of the control criteria, the Company has not maintained effective internal control over financial reporting as of December31, 2010, based on the COSO criteria. We do not express an opinion or any other form of assurance on management’s statements referring to any corrective actions taken by the company after the date of management’s assessment. We have also audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), financial position of the Company and its subsidiaries as of December 31, 2010 and 2009, and the results of their operations and their cash flows for each of the three years in the period ended December 31, 2010 and our report dated June29, 2011 expressed an unqualified opinion on those consolidated financial statements. Tel Aviv, Israel /s/ Ziv Haft Ziv Haft June 29, 2011 Certified Public Accountants (Isr) BDO Member Firm F-4 TARO PHARMACEUTICAL INDUSTRIES LTD. CONSOLIDATED BALANCE SHEETS U.S. dollars and shares in thousands December 31, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Short-term bank deposits Marketable securities - Accounts receivable and other: Trade, net Other receivables and prepaid expenses Inventories Long-term assets held for sale, net - TOTAL CURRENT ASSETS LONG-TERM RECEIVABLES AND OTHER ASSETS PROPERTY, PLANT AND EQUIPMENT, NET GOODWILL INTANGIBLE ASSETS AND DEFERRED COSTS, NET DEFERRED INCOME TAXES TOTAL ASSETS $ $ The accompanying notes are an integral part of these consolidated financial statements. F-5 TARO PHARMACEUTICAL INDUSTRIES LTD. CONSOLIDATED BALANCE SHEETS U.S. dollars and shares in thousands December 31, LIABILITIES AND SHAREHOLDERS’ EQUITY CURRENT LIABILITIES: Short-term bank credit and short-term loans $ $ Current maturities of long-term debt Accounts payable: Trade payables Other current liabilities TOTAL CURRENT LIABILITIES LONG-TERM LIABILITIES: Long-term debt, net of current maturities Deferred income taxes Other long-term liabilities TOTAL LONG-TERM LIABILITIES COMMITMENTS AND CONTINGENT LIABILITIES TOTAL LIABILITIES SHAREHOLDERS’ EQUITY: Taro shareholders' equity: Ordinary shares of NIS 0.0001 par value: Authorized at December 31, 2010 and 2009:200,000,000 shares;Issued at December 31, 2010 and 2009: 43,340,632 and 39,509,257 shares, respectively. Outstanding at December 31, 2010 and 2009: 43,080,457 and 39,249,082 shares, respectively. Founders’ shares of NIS 0.00001 par value: Authorized, issued and outstanding at December 31, 2010 and 2009: 2,600 shares 1 1 Additional paid-in capital Accumulated other comprehensive income Treasury stock: 260,175 shares at December 31, 2010 and 2009 ) ) Accumulated earnings Taro shareholders' equity Non-controlling interest TOTAL SHAREHOLDERS’ EQUITY TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of these consolidated financial statements. F-6 TARO PHARMACEUTICAL INDUSTRIES LTD. CONSOLIDATED STATEMENTS OF OPERATIONS U.S. dollars and shares in thousands (except per share data) Year ended December 31, 2009(*) 2008(*) Sales, net $ $ $ Cost of sales Impairment 27 Gross profit Operating expenses: Research and development, net Selling, marketing, general and administrative Impairment Operating income Financial expenses, net ) Other gain, net Income before income taxes Tax expense (benefit) ) Income from continuing operations Net loss from discontinued operations ) ) ) Net income Net income attributable to non-controlling interest - Net income attributable to Taro $ $ $ Net income from continuing operations attributable to Taro Net loss from discontinued operations attributable to Taro ) ) ) Net income attributable to Taro $ $ $ Net income per ordinary share from continuing operations attributable to Taro: Basic $ $ $ Diluted $ $ $ Net loss per ordinary share from discontinued operations attributable to Taro: Basic $ ) $ ) $ ) Diluted $ ) $ ) $ ) Net income per ordinary share attributable to Taro: Basic $ $ $ Diluted $ $ $ Weighted-average number of ordinary shares used to compute net income per share: Basic Diluted (*) Adjusted for the discontinued operations of the Irish subsidiary. The accompanying notes are an integral part of these consolidated financial statements. F-7 TARO PHARMACEUTICAL INDUSTRIES LTD. CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY U.S. dollars and shares in thousands Taro Shareholders' Equity Number of Shares Share Capital Additional Paid-in Capital Accumulated Other Comprehensive Income (Loss) Treasury Shares Retained Earnings(Accumulated Deficit) Total Taro Comprehensive Income (Loss) Total Taro Shareholders' Equity Non-controlling Interest Total Shareholders’ Equity Balance at January 1, 2008 ) ) Exercise of options and issuance of shares of ESPP 4 2 32 34 34 Share-based compensation Comprehensive income (loss), net of tax: Foreign currency translation adjustments ) Net income Total comprehensive income: $ $ - Balance at December 31, 2008 ) ) Exercise of options and issuance of shares of ESPP 49 Share-based compensation Comprehensive income (loss), net of tax: Foreign currency translation adjustments Net income Total comprehensive income: $ $ Balance at December 31, 2009 $ ) $ $ $ Exercise of options and issuance of shares of ESPP 44 - Exercise of Sun warrants - Share-based compensation Comprehensive income (loss), net of tax: Foreign currency translation adjustments Unrealized (loss) from Marketable Securities ) Net income Total comprehensive income: $ $ Balance at December 31, 2010 $ ) $ $ $ The accompanying notes are an integral part of these consolidated financial statements. F-8 TARO PHARMACEUTICAL INDUSTRIES LTD. CONSOLIDATED STATEMENTS OF CASH FLOWS U.S. dollars in thousands (except share and per share data) Year ended December 31, Cash flows from operating activities: Net income $ $ $ Adjustments required to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization Change in deferred charges and other assets 42 69 Impairment of long-lived assets Share-based compensation expense Accrued severance pay and other long-term liabilities, net ) ) Loss (gain) on sale of long-lived assets 65 34 ) Realized gain on sale of marketable securities ) - - Change in derivative instruments, net ) ) Effect of exchange differences on inter-company balances ) Increase inlong-term debt due to currency fluctuations Deferred income taxes, net ) ) (Increase) decrease in trade receivables, net ) Decrease in other receivables, prepaid expenses and other (Increase) decrease in inventories, net ) ) Decrease (increase) in long-term receivables and other assets ) ) Increase in income tax receivables ) (1
